UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 Form8-K Current Report Pursuant to Section13 or 15(d)of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported):September 18, 2012 PLURISTEM THERAPEUTICS INC. (Exact name of registrant as specified in its charter) Nevada 001-31392 98-0351734 (State or other jurisdiction of incorporation) (Commission file number) (I.R.S. Employer Identification Number) MATAM Advanced Technology Park Building No. 20 Haifa, Israel (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 8.01.OTHER EVENTS. Pluristem Therapeutics Inc., or the Company, hereby files an updated form of a warrant agreement, or Warrant Agreement, to be entered into between the Company and American Stock Transfer & Trust Company, LLC.The Warrant Agreement is being refiled to make clarifying corrections in the first paragraph of the recitals, Section 2.4,and the first and secondparagraphs of Exhibit A thereto (the form of warrant certificate)solelyto conformthe Warrant Agreementto the prospectus supplementdated September 13, 2012 asfiled with the Securities and Exchange Commission on September 14, 2012.A copy of the updated form of the Warrant Agreement (including Exhibit A,the form of warrant certificate) is attached hereto as Exhibit 4.1.The Company filed the original form of the Warrant Agreement under a Current Report on Form 8-K filed on September 14, 2012.Other than the foregoing clarifying corrections, no other changes have been made to the original form of Warrant Agreement that was filed on September 14, 2012. ITEM 9.01.FINANCIAL STATEMENTS AND EXHIBITS. (d). Exhibits. Exhibit No. Description Form of Warrant Agreement by and between Pluristem Therapeutics Inc. andAmerican Stock Transfer & Trust Company, LLC (including the form of Warrant certificate). SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. PLURISTEM THERAPEUTICS INC. Date: September 18, 2012 By: /s/Yaky Yanay Yaky Yanay Chief Financial Officer
